Name: Council Regulation (EEC) No 1438/87 of 21 may 1987 amending Regulation (EEC) No 4134/86 on import arrangements for certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139 / 129 . 5 . 87 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1438/87 of 21 May 1987 amending Regulation (EEC) No 4134 / 86 on import arrangements for certain textile products originating in Taiwan Whereas provision was made that for 1988 , 1989 , 1990 and 1991 , quotas would be fixed by the Council acting by a qualified majority on a proposal from the Commission , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 , Having regard to Council Regulation (EEC) No 4134 / 86 of 22 December 1986 on import arrangements for certain textile products originating in Taiwan (*), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 4134 / 86 establishes import arrangements for textile products originating in Taiwan for 1987 , 1988 , 1989 , 1990 and 1991 ; whereas it was necessary to impose Community quantitative import quotas on some of those products for that period ; Article 1 Annex II to Regulation (EEC) No 4134 / 86 shall be replaced by the Annex to this Regulation . Article 2 Whereas , given the trend in the situation concerning imports into Taiwan of certain products of Community origin , it is appropriate to adjust the quota levels for 1987 ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1987 . For the Council The President E. KNOOPS OJ No L 386 , 31 . 12 . 1986 , p. 1 . A N N E X 'A N N E X II Q U A N TI TA TI V E Q U O TA S R EF ER R ED TO IN A RT IC LE 2 G R O U P I A C at e ­ go ry C C T he ad in g N o (1 98 7) N IM E X E co de 19 87 D es cr ip tio n T hi rd co un tr y U n it M em be r S ta te Q ua nt ita tiv e lim its fro m 1 Ja nu ar y to 31 D ec em be r l 19 87 19 88 19 89 19 90 19 91 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (1 1 ) (1 2) 2 5 5 .0 9 55 .0 9- 03 , 04 , 05 , 06 , W ov en fa br ic s of co tto n, ot he r th an ga uz e, T ai w an to n n e s D O ) 1 3 7 2 1 3 7 4 1 3 7 6 1 37 8 1 38 0 I I 07 ,0 8, 09 ,1 0, 11 ,1 2, te rry fa br ics , na rro w w ov en fa br ic s, pi le | | \ F H 7 1 2 71 3 7 1 4 7 1 5 71 7 I I 13 ,1 4, 15 ,1 6, 17 ,1 9, fa br ic s, ch en ill e fa br ic s, tu lle an d ot he r ne t I l I 87 3 87 4 87 5 87 6 87 7 I 21 ,2 9, 32 ,3 4, 35 ,3 7 , fa br ic s: I l B N L 2 02 7 2 02 8 2 02 9 2 03 0 2 0 3 0 I I 3 8 ,3 9 ,4 1 ,4 9 ,5 1 ,5 2 , l I U K 74 9 7 5 0 75 1 75 2 75 2 I 53 ,5 4, 55 ,5 6, 57 ,5 9 , I IR L 45 45 45 45 45 I I 61 ,6 3, 64 ,6 5, 66 ,6 7, | | I l D K 13 0 13 0 13 0 13 0 13 0 I 6 8 ,6 9 ,7 0 ,7 1 ,7 3 ,7 5 , I G R 12 12 12 12 12 I 7 6 ,7 7 ,7 8 ,7 9 ,8 0 ,8 1 , I E 80 80 80 80 81 I 82 ,8 3, 84 ,8 5, 87 ,8 8, I P 7 7 7 7 7 89 ,9 0, 91 ,9 2, 93 ,9 8, 99 E E C 6 00 7 6 01 3 6 01 9 6 02 5 6 03 1 2 a) 5 5 .0 9 55 .0 9- 06 , 07 , 08 , 09 , a) of w hi ch : to n n e s D 98 99 99 10 0 10 1 I 51 ,5 2 ,5 3, 54 ,5 5, 56 , 57 ,5 9, 61 ,6 3 ,6 4, 65 , ot he r th an un bl ea ch ed or bl ea ch ed F I 52 63 52 63 / 52 64 53 6 4 53 64 I I 66 ,6 7, 70 ,7 1, 73 ,8 3 , I I B N L 85 85 85 85 85 I I 84 ,8 5, 87 ,8 8, 89 ,9 0, U K 53 53 54 5 4 54 91 ,9 2, 93 ,9 8 ,9 9 IR L D K G R E P E E C 3 11 3 13 3 3 8 4 3 12 3 13 3 38 6 3 12 3 13 3 38 8 3 12 3 13 3 39 0 3 12 3 13 3 39 2 No L 139 / 2 Official Journal of the European Communities 29 . 5 . 87 (*) W ith in th e qu an tit ati ve lim its fo rG er m an y an d Fr an ce th e fo llo wi ng su b- lim its ex ist fo rp ro du cts fal lin g un de rN IM EX E co de 55 .0 9- 03 an d 10 : (to nn es ) G er m an y F ra nc e 19 87 55 4 69 19 88 55 5 70 19 89 55 6 71 19 90 55 7 72 19 91 55 8 73 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) !i (7 ) (8 ) : (9 ) (1 0) (1 1 ) (1 2) 3 5 6 .0 7 56 .0 7- 01 , 04 , 05 , 07 , W ov en fa br ic s of sy nt he tic fib re s (s ta pl e or T ai w an to n n e s D 1 59 5 1 60 8 1 62 1 1 63 3 1 64 8 A 08 ,1 0, 12 ,1 5, 19 ,2 0, w as te )o th er th an na rr ow w ov en fa br ic s, pi le I I I l F 1 52 6 1 5 4 0 1 55 5 1 57 1 1 57 7 I 2 2 ,2 5 ,2 9 ,3 0 ,3 1 ,3 5 , fa br ic s (in cl ud in g te rry fa br ics ) an d ch en ill e I 2 07 8 2 0 8 0 2 08 2 2 08 5 2 08 8 I 38 ,3 9, 40 ,4 1, 43 ,4 5 , fa br ic s: I I | | B N L 2 16 0 2 16 4 2 16 6 2 16 7 2 16 9 I 46 ,4 7 ,4 9 I I I I I U K 47 2 47 8 4 8 3 48 9 4 9 7 I \ I | | I I IR L 41 41 41 41 41 I \ I l I D K 61 62 63 64 66 I \ G R 15 8 15 8 15 8 15 8 15 9 I | | E 10 1 1 0 2 10 4 10 5 10 9 \ P 2 2 3 4 5 I E E C 8 19 4 8 2 3 5 8 2 7 6 8 3 1 7 8 3 5 9 3 a) I 56 .0 7- 01 , 05 , 07 , 08 , a) of w hi ch : to n n e s D 97 98 99 10 0 10 1 l 12 ,1 5, 19 ,2 2, 25 ,2 9, 3 1 ,3 5 ,3 8 ,4 0 ,4 1 ,4 3 , ot he r th an un bl ea ch ed or bl ea ch ed F I 94 14 8 95 14 9 96 15 0 97 15 1 98 15 2 l 46 ,4 7, 49 | \ B N L 10 7 10 8 10 9 11 0 11 1 l | \ U K 31 32 33 34 35 I | | IR L 3 3 3 3 3 l D K 4 4 4 4 5 l | G R 10 8 10 8 10 8 10 8 10 8 \ E 15 16 17 18 19 I P 2 2 2 2 2 I E E C 60 9 61 5 62 1 6 2 7 63 4 29. 5 . 87 Official Journal of the European Communities No L 139 / 3 G R O U P I B (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (? ) (8 ) (9 ) (1 0) (1 1) (1 2) 4( 1 ) 6 0 .0 4 B I II a) b) c) IV a) 4 b) 1 aa ) dd ) 2 ee ) c) 4 d) 1 aa ) M ) ex 2 dd ) 6 0 .0 5 A II b) 4 m m )1 1 22 33 4 4 60 .0 4- 19 , 20 , 22 , 23 , 24 ,2 6 ,3 9, 41 ,5 0 ,5 8, 69 ,7 1, 79 ,8 8 60 .0 5- 86 ,8 7, 88 ,8 9 Sh irt s, T- sh irt s, lig ht w ei gh tf in e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs (o th er th an of w oo lo r fin e an im al ha ir ), un de rv es ts an d th e lik e, kn itt ed or cr oc he te d T ai w an ' 1 0 0 0 pi ec es D , F I B N L U K IR L D K G R E P E E C 2 59 1 1 2 1 4 3 7 4 2 02 2 1 08 1 21 68 12 29 7 7 41 9 2 60 8 1 2 2 9 39 9 2 0 3 4 1 0 9 9 22 70 1 3 3 2 9 7 51 5 2 62 5 1 24 6 4 2 0 2 0 4 4 1 11 9 24 72 1 5 37 11 7 61 3 2 63 9 1 2 6 4 44 3 2 0 5 6 1 14 0 26 75 1 7 39 1 3 7 71 2 2 66 3 1 27 6 46 5 2 06 5 1 15 9 27 77 19 47 15 7 81 3 5 60 .0 5 A la ) II b) 4 bb )1 1 aa a) bb b) cc c) dd d) ee e) 22 bb b) cc c) dd d) ee e) fff ) iji j) 11 60 .0 5- 01 , 29 , 30 , 32 , 33 ,3 4, 39 ,4 0, 41 ,4 2 , 43 ,8 0 Je rse ys ,p ul lo ve rs ,s lip ov er s, w ai stc oa ts ,t w in ­ se ts , ca rd ig an s, be d ja ck et s an d bl az er s, an or ak s, w in dc he at er s, w ai ste rj ac ke ts an d th e lik e, kn itt ed or cr oc he te d T ai w an 1 00 0 pi ec es D F I B N L U K IR L D K G R E P E E C 5 19 7 60 4 82 8 5 34 8 7 26 1 37 15 3 12 23 6 19 46 9 5 21 5 64 2 85 3 5 35 5 7 2 7 7 39 15 7 14 2 6 8 19 5 8 6 5 23 4 68 1 87 5 5 36 2 7 29 2 41 16 1 16 31 10 19 70 3 5 25 3 7 2 0 90 1 5 36 7 7 30 5 4 2 16 5 18 39 12 19 82 2 5 27 3 75 8 92 6 5 37 3 7 31 6 4 4 16 8 20 49 1 4 19 94 1 6 0 ) 61 .0 1 B V d )1 2 3 e) 1 2 3 6 1 .0 2 B II e) 6 aa ) bb ) cc ) 61 .0 1- 62 , 64 , 66 , 72 , 74 ,7 6 61 .0 2- 66 ,6 8 ,7 2 M en 's or bo ys 'w ov en br ee ch es ,s ho rts (o th er th an sw im w ea r) an d tro us er s (in cl ud in g sla ck s) ;w om en 's or gi rls 'w ov en tro us er s an d sla ck s, of w oo l, of co tto n or of m an m ad e fi br es T ai w an 1 00 0 pi ec es D F I B N L U K IR L D K G R E P E E C 1 79 5 20 0 11 8 79 4 36 2 10 12 7 28 6 3 33 2 1 80 3 2 1 0 12 7 7 9 7 36 8 10 13 8 31 7 3 3 7 4 1 81 0 22 1 13 6 80 0 37 5 11 14 9 32 8 3 41 6 1 82 0 23 1 14 7 80 2 3 8 0 12 15 1 0 33 9 3 45 9 1 82 5 2 4 4 15 6 80 5 3 8 6 13 16 11 36 1 0 3 50 2 No L 139 / 4 Official Journal of the European Communities 29 . 5 . 87 (J ) Se e A pp en di x. (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) 1( 9) : (1 0) (1 1 ) (1 2) 7 6 0 .0 5 A II b) 4 aa )2 2 33 44 55 6 1 .0 2 B II e) 7 bb ) cc ) ee ) 60 .0 5- 22 ,2 3, 24 ,2 5 61 .0 2- 78 ,8 2, 85 W om en 's or gi rls ' bl ou se s, sh irt s an d sh irt -b lo us es , w he th er or no t kn itt ed or cr oc he te d, of w oo l; co tto n or m an -m ad e fi br es T ai w an 1 00 0 pi ec es P F I B N L U K IR L D K G R E P E E C 1 5 9 6 10 0 10 5 61 3 29 1 4 19 6 15 4 2 75 3 1 60 0 10 7 1 1 0 61 5 2 9 4 4 20 6 16 4 2 7 7 6 1 60 4 11 4 11 6 61 7 29 7 , 4 21 6 17 4 2 80 0 1 60 9 11 9 12 2 6 1 9 3 0 0 4 2 2 6 19 4 2 82 4 1 61 2 12 6 12 7 62 2 30 3 4 23 6 21 4 2 84 8 8 61 .0 3 A I II IV 61 .0 3- 11 , 15 , 18 M en 's or bo ys 's hi rts ,o th er th an kn itt ed or cr oc he te d, of w oo l, co tto n or m an -m ad e fi br es T ai w an 1 0 0 0 pi ec es D F I B N L U K IR L D K G R E P E E C 5 82 5 1 4 7 30 3 1 28 7 81 9 8 15 10 44 7 8 46 5 5 84 5 16 5 32 0 1 29 5 83 2 9 16 11 49 8 8 5 5 0 5 86 3 18 1 33 9 1 30 1 84 6 10 17 13 55 10 8 63 5 5 88 3 19 9 35 8 1 30 8 85 9 11 18 15 58 12 8 72 1 5 89 5 22 1 37 7 1 31 6 87 2 12 20 16 67 13 8 80 9 29. 5 . 87 Official Journal of the European Communities No L 139 / 5 G R O U P II A (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (1 1 ) (1 2) 2 0 6 2 .0 2 B Ia ) c) 62 .0 2- 12 , 13 , 19 Be d lin en ,o th er th an kn itt ed or cr oc he te d T ai w an to n n e s D F I B N L U K IR L D K G R E P E E C 11 4 12 11 18 14 1 3 8 3 18 4 11 4 13 12 19 15 1 3 9 3 18 9 11 5 14 13 19 16 1 3 10 3 19 4 11 5 15 14 20 1 7 1 3 11 3 19 9 11 6 16 15 20 1 8 1 3 12 3 2 0 4 2 2 22 a) 5 6 .0 5 A 56 .0 5- 03 , 05 , 07 , 09 , 11 ,1 3, 15 ,1 9, 21 ,2 3 , 25 ,2 8 ,3 2, 34 ,3 6, 38 , 39 ,4 2 ,4 4, 45 ,4 6, 47 56 .0 5- 21 , 23 , 25 , 28 , 32 ,3 4, 36 Y ar n of m an -m ad e fib re s (d is co nt in uo us or w as te ), no tp ut up fo rr et ai ls ale : a) of w hi ch : ac ry lic T ai w an to n n e s to n n e s D F I B N L U K IR L D K G R E P E E C U K 2 7 4 4 1 10 2 58 6 75 5 1 70 8 17 33 3 29 55 7 7 33 6 96 1 2 76 5 1 13 6 61 *8 76 8 J 73 6 18 33 5 31 67 9 7 48 3 96 6 2 78 5 1 17 0 65 1 78 2 1 76 3 19 3 3 7 33 81 11 7 6 3 2 97 0 2 80 3 1 20 4 68 4 79 6 1 79 3 20 33 9 35 98 1 3 7 78 5 9 7 5 2 82 4 1 24 0 72 0 80 9 1 82 4 21 34 1 37 10 9 16 7 94 1 98 0 23 5 6 .0 5 B 56 .0 5: 51 , 55 , 61 , 65 , 71 ;7 5, 81 ,8 5, 91 ,9 5, 99 Ya rn of re ge ne ra ted fib re s, no tp ut up fo rr eta il sa le T ai w an to n n e s D F I B N L U K IR L D K G R E P E E C 1 02 7 24 0 61 7 1 72 4 30 8 12 40 1 8 26 5 4 0 1 7 1 06 1 26 3 63 1 1 72 6 33 8 13 44 20 35 7 4 13 8 1 0 9 4 2 8 7 64 5 1 72 8 36 9 14 48 2 2 46 9 4 2 6 2 1 12 5 31 2 65 8 1 7 3 0 40 1 15 52 24 60 1 2 4 38 9 1 16 0 34 0 67 1 1 73 1 4 3 7 16 57 26 69 1 4 4 52 1 No L 139 / 6 Official Journal of the European Communities 29 . 5 . 87 G R O U P II B (1 ) i( 2) : (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (1 1) (1 2) 12 6 0 .0 3 B la ) b) II a) b) 2 II I IV 6 0 .0 4 B III a) 2 b) 60 .0 6 B II 60 .0 3- 11 , 18 , 20 , 40 , 80 60 .0 4- 33 ,3 4 60 .0 6- 92 Pa nt y- ho se (ti gh ts )s to ck in gs ,u nd er sto ck in gs , so ck s, an kl e- so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he te d, ot he r th an fo r ba bi es , in cl ud in g sto ck in gs fo r va ric os e ve in s ot he r th an pr od uc ts of ca te go ry 70 T ai w an 1 0 0 0 pa irs D « F I B N L U K IR L D K G R E P E E C 13 40 1 3 00 5 1 2 4 4 2 4 0 6 5 98 0 81 4 79 5 11 7 2 3 2 4 7 31 30 8 13 4 5 9 3 15 8 1 32 1 2 49 3 6 15 1 86 4 80 0 12 9 2 8 0 57 31 93 4 13 51 3 3 31 6 1 4 0 0 2 58 4 6 3 23 91 4 80 5 13 7 33 6 68 32 57 3 13 58 1 3 47 4 1 4 7 7 2 6 7 2 6 49 0 96 4 81 0 14 4 39 9 81 33 22 4 13 65 6 3 64 4 1 56 2 2 76 6 6 66 6 10 2 4 81 5 15 2 43 7 89 33 88 9 13 6 0 .0 4 B IV a) 2 b) 1 cc ) 2 dd ) c) 2 d) 1 cc ) 2 cc ) 60 .0 4- 36 , 48 , 56 , 66 , 75 ,8 5 M en 's or bo ys 'u nd er pa nt sa nd br ie fs ,w om en 's or gi rls 'k ni ck er sa nd br ie fs ,k ni tte d or cr oc he ­ te d, of w oo l, co tto n or m an -m ad e fib re s T ai w an 1 00 0 pi ec es D F I B N L U K IR L D K G R E P E E C 97 3 39 7 12 9 2 2 6 21 8 6 24 10 75 29 2 0 8 7 97 7 4 0 2 13 7 22 9 23 2 6 25 11 8 0 30 2 12 9 98 2 4 0 8 14 6 2 3 2 24 3 6 27 12 8 4 31 2 17 1 98 6 4 1 4 15 5 23 5 25 6 6 29 1 3 88 32 2 2 1 4 99 1 4 2 0 16 3 23 9 26 9 6 31 14 93 33 2 25 9 14 61 .0 1 A li a ) B V b )1 2 3 61 .0 1- 07 , 41 , 42 , 44 , 46 ,4 7 M en 's or bo ys 'w ov en ov er co at s, ra in co at s, an d ot he rc oa ts ,c lo ak sa nd ca pe s, of w oo l, of co tto n or of m an -m ad e tex til e fib re s (o th er th an pa rk as )( of ca te go ry 21 ) T ai w an 1 00 0 pi ec es D F I B N L U K IR L D K G R E P E E C 1 79 4 2 4 4 18 0 27 5 28 5 12 40 1 9 20 4 2 87 3 1 80 3 26 6 19 8 28 4 31 4 13 43 21 2 7 5 2 9 7 4 1 81 2 2 8 7 21 9 29 3 34 0 14 47 23 36 7 3 07 8 1 82 1 31 2 23 8 30 3 37 0 16 51 25 42 8 3 18 6 1 83 0 33 8 2 5 7 31 3 4 0 2 16 56 27 49 9 3 2 9 7 15 61 .0 2 B la ) II e) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61 .0 2- 05 , 31 , 32 , 33 , 35 ,3 6, 37 ,3 9, 40 W om en 's ,o rg irl s' w ov en ov er co at s, ra in co at s an d ot he r co ats , cl oa ks an d ca pe s; ja ck et s an d bl az er s, of w oo l, of co tto n or of m an m ad e te xt ile fib re s (o th er th an pa rk as ), (o f ca te go ry 21 ) T ai w an 1 00 0 pi ec es D F I B N L U K IR L D K G R E P E E C 1 32 6 10 3 76 17 2 19 2 4 19 12 12 2 1 91 8 1 32 8 11 4 84 18 0 2 1 2 4 21 1 3 16 3 1 9 7 5 1 32 8 12 7 94 18 8 23 1 4 23 14 22 4 2 0 3 5 1 33 0 13 9 10 3 19 4 25 1 5 25 15 29 5 2 09 6 1 33 1 15 4 11 3 20 1 2 7 0 6 27 1 6 34 6 2 15 9 29 . 5.87 Official Journal of the European Communities No L 139 / 7 (l ) Ex cl ud in g sto ck in gs fo rv ar ic os e ve in s fa lli ng w ith in N IM EX E co de N o 60 .0 6- 92 . (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (1 1 ) (1 2) 16 61 .0 1 B V c) 1 2 3 61 .0 1- 51 ,5 4, 57 M en 's or bo ys 's ui ts an d en se m bl es ,o th er th an kn itt ed or cr oc he te d, of w oo l, of co tto n or of m an -m ad e fib re s, ex cl ud in g sk is ui ts T ai w an 1 0 0 0 pi ec es D F I B N L U K IR L D K G R E P E E C 35 5 26 1 6 12 40 1 2 3 9 1 46 5 35 5 28 1 7 13 4 4 1 2 3 10 1 4 7 4 35 6 31 18 1 4 4 7 1 2 3 11 1 4 8 4 35 6 33 1 9 16 50 1 3 3 12 1 4 9 4 35 7 34 20 1 7 53 1 4 3 13 1 50 3 17 61 .0 1 B V a )1 2 3 61 .0 1- 34 ,3 6 ,3 7 M en 's or bo ys ' ja ck et s (e xc lu di ng w ai ste d ja ck et s) an d bl az er s, ot he r th an kn itt ed or cr oc he te d, of w oo l, of co tto n or of m an -m ad e fi br es T ai w an 1 0 0 0 pi ec es D F I B N L U K IR L D K G R E P E E C 5 0 5 56 47 31 72 2 7 3 10 1 73 4 5 0 6 59 50 33 7 7 2 7 3 11 1 74 9 50 7 63 53 35 81 2 7 3 12 1 7 6 4 50 8 66 . 56 38 85 2 7 3 13 1 77 9 50 9 69 60 40 90 2 7 3 14 1 79 5 18 61 .0 1 B il l 6 1 .0 2 B li e ) 61 .0 3 B C 6 1 .0 4 B 61 .0 1- 24 ,2 5, 26 61 .0 2- 22 ,2 3, 24 61 .0 3- 51 , 55 , 59 , 81 , 85 ,8 9 61 .0 4- 11 , 13 , 18 , 91 , 93 ,9 8 M en 's or bo ys ' sin gl et s an d ot he r ve sts , un de rp an ts , br ie fs , ni gh tsh irt s, py ja m as , ba th ro be s, dr es sin g go w ns an d sim ila ra rti cl es , ot he r th an kn it te d or cr oc he te d W om en s' or gi rls ' sin gl et s an d ot he r ve sts , sli ps ,p et tic oa ts ,b rie fs ,p an tie s, ni gh td re ss es , py ja m as ,n Ã ©g lig Ã ©s ,b at hr ob es ,d re ss in g go w ns an d sim ila r ar tic le s, ot he r th an kn itt ed or cr oc he te d T ai w an to n n e s D F I B N L U K IR L D K G R E P E E C 74 1 13 1 10 0 2 6 2 2 2 7 5 35 6 14 4 1 5 2 5 74 3 13 9 10 8 26 3 24 1 5 36 6 17 5 1 56 3 7 4 4 14 9 1 1 4 2 6 4 25 6 5 37 6 21 6 1 6 0 2 7 4 7 15 7 12 1 26 6 27 0 5 38 7 24 7 1 64 2 75 2 16 8 12 8 26 7 2 8 2 5 39 8 2 7 8 1 6 8 4 21 (1 ) 61 .0 1 B IV 61 .0 2 B II d) i i i6 1. 01 -2 9 ,3 1 ,3 2 61 .0 2- 25 ,2 6, 28 Pa rk as ;a no ra ks ,w in dc he at er s, w ai st er ja ck et s an d th el ik e, ot he rt ha n kn itt ed or cr oc he te d, of w oo l, of co tto n or m an -m ad e fib re s T ai w an 1 00 0 pi ec es D F I B N L U K IR L D K G R E P E E C 2 90 9 21 6 1 1 7 11 2 15 6 8 21 1 2 4 4 9 3 60 4 2 9 1 2 22 8 12 7 11 8 17 1 8 23 1 3 48 1 0 3 65 8 2 91 5 24 1 13 5 12 5 18 6 8 25 1 4 53 11 3 71 3 2 91 8 2 5 4 14 3 13 2 2 0 2 8 27 1 5 58 1 2 3 7 6 9 2 92 1 26 8 15 1 14 0 2 1 4 9 29 1 6 64 13 3 82 5 No L 139 / 8 Official Journal of the European Communities 29 . 5 . 87 0 ) Se e A pp en di x. (1 ) Ã ¦ (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (1 1) (1 2) 2 4 6 0 .0 4 B IV a) 1 b) 1 bb ) 2 aa ) bb ) c) 1 d) 1 bb ) 2 aa ) bb ) 6 0 .0 5 A II b) 4 11) 11 60 .0 4- 35 , 47 , 51 , 53 , 65 ,7 3, 81 ,8 3 60 .0 5- 84 M en 's or bo ys ' ni gh ts hi rts , py ja m as , ba th ro be s, dr es sin gg ow ns an d sim ila ra rti cl es , kn it te d or cr oc he te d W om en 's or gi rls ' ni gh td re ss es , py ja m as , nÃ © gl ig Ã ©s , ba th ro be s, dr es sin g go wn s an d sim ila r ar tic le s, kn itt ed or cr oc he te d T ai w an 1 00 0 pi ec es D P ) F 0) I B N L U K IR L D K G R E P E E C 2 15 5 18 8 16 6 29 3 40 1 18 34 1 7 36 8 3 31 6 2 15 8 20 3 17 9 30 4 4 2 7 19 37 18 45 9 3 39 9 2 16 1 21 9 19 3 31 5 4 5 6 2 0 ' 4 0 19 51 10 3 4 8 4 2 16 3 23 6 20 8 32 3 4 8 7 21 43 21 5 8 11 3 57 1 2 16 5 2 5 4 22 4 33 2 51 7 2 2 4 6 23 65 1 2 3 66 0 26 6 0 .0 5 A II b) 4 cc )1 1 22 33 44 6 1 .0 2 B II e) 4 bb ) cc ) dd ) ee ) 60 .0 5- 46 ,4 7, 48 ,4 9 61 .0 2- 48 ,5 2, 53 ,5 4 W om en 's or gi rls 'd re ss es ,o fw oo l, of co tto n or m an -m ad e fi br es T ai w an 1 00 0 pi ec es D F I B N L U K IR L D K G R E P E E C 2 33 7 12 3 10 1 14 0 15 3 5 20 7 4 0 8 2 93 4 2 33 9 12 8 10 5 1 4 4 16 2 5 21 7 43 9 2 96 3 2 34 0 13 4 11 0 14 9 16 9 5 22 8 46 10 2 99 3 2 3 4 2 14 0 11 5 15 3 17 6 5 23 9 49 11 3 02 3 2 34 5 14 5 12 0 15 8 18 2 5 2 4 10 52 12 3 05 3 27 6 0 .0 5 A « b) 4 dd ) 61 .0 2 B II e) 5 aa ) bb ) cc ) 60 .0 5- 51 ,5 2, 54 ,5 8 61 .0 2- 57 ,5 8 ,6 2 W om en 's or gi rls ' sk irt s, in cl ud in g di vi de d sk ir ts T ai w an 1 00 0 pi ec es D F I B N L U K IR L D K G R E P E E C 96 8 63 11 2 10 7 11 8 2 12 4 22 4 1 41 2 96 9 67 11 9 11 2 12 6 2 13 4 24 4 1 4 4 0 97 1 7 2 12 5 11 6 13 4 2 14 4 27 4 1 4 6 9 97 2 76 13 1 12 1 14 3 2 15 4 30 4 1 49 8 97 3 82 13 8 12 5 15 2 2 16 4 32 4 1 52 8 29 . 5 . 87 Official Journal of the European Communities No L 139 / 9 (J) W ith in th e qu an tit ati ve lim its fo rG er m an y an d Fr an ce th e fo llo wi ng su b- lim its ex ist fo rp ro du cts fa lli ng un de rN IM EX E co de 60 .0 4- 53 an d 83 : (p ie ce s) G er m an y F ra nc e 19 87 33 3 00 0 44 00 0 19 88 34 1 00 0 45 00 0 19 89 35 0 00 0 46 00 0 19 90 35 9 00 0 47 00 0 19 91 36 8 00 0 48 00 0 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (1 1) (1 2) 28 (&gt; ) 6 0 .0 5 A II b) 4 ee ) 60 .0 5- 60 ,6 3 ,6 5 Tr ou se rs ,b ib an d br ac e ov er al ls ,b re ec he s an d sh or ts (o th er th an sw im w ea r) , kn itt ed or cr oc he te d, of w oo l, of co tto n or m an -m ad e fi br es T ai w an 1 0 0 0 pi ec es D F I B N L U K IR L D K G R E P E E C 31 8 48 40 6 5 10 3 2 5 3 9 2 59 5 31 9 52 43 66 10 7 2 5 3 10 2 60 9 32 0 55 46 67 11 4 2 5 3 11 2 62 5 32 0 59 5 0 68 11 9 2 5 3 12 2 6 4 0 3 2 0 64 53 70 12 4 2 5 3 13 2 6 5 6 29 61 .0 2 B II e) 3 aa ) bb ) cc ) 61 .0 2- 42 ,4 3 ,4 4 W om en 's or gi rls 's ui ts an d en se m bl es ,o th er th an kn itt ed or cr oc he te d, of w oo l, of co tto n or m an -m ad e fib re s, ex cl ud in g sk is ui ts T ai w an 1 0 0 0 pi ec es U K 66 68 71 74 77 31 61 .0 9 D 61 .0 9- 50 Br as sie re s, w ov en ,k ni tte d or cr oc he te d T ai w an 1 0 0 0 pi ec es U K 37 6 39 9 42 3 '4 48 4 7 5 68 60 .0 3 A 6 0. 04 A I II a) b) c) III a) b) c) d) 60 .0 3- 01 ,0 3, 05 ,0 9 60 .0 4- 02 , 03 , 04 , 06 , 07 ,0 8, 10 ,1 1 ,1 2, 14 Ba bi es ' ga rm en ts an d cl ot hi ng ac ce ss or ie s, ex cl ud in g ba bi es 'g lo ve s, m itt en s ar id m itt s of ca te go rie s 10 an d 87 an d ba bi es 's to ck in gs , so ck s an d so ck et te s, ot he r th an kn itt ed or cr oc he te d, of ca te go ry 88 T ai w an to n n e s D F I B N L U K IR L D K G R E P E E C 15 0 8 3 8 26 3 6 3 1 3 1 4 4 6 15 9 11 4 10 26 5 6 3 1 4 1 4 6 4 17 0 13 6 11 2 6 6 6 3 1 6 1 48 3 18 0 16 8 12 26 8 6 i 1 7 1 5 0 2 19 0 19 11 13 2 7 0 6 3 1 8 1 5 2 2 6 0 .0 5 A II b) 1 5 aa ) 60 .0 5- 06 , 07 , 08 , 09 , 91 ' 61 .0 2 A la ) b) 61 .0 2- 01 ,0 3 6 1 .0 4 A 61 .0 4- 01 ,0 9 61 .1 1 A 61 .1 1- 10 I No L 139 / 10 "Official Journal of the European Communities 29 . 5 . 87 (*) Se e A pp en di x. 29 . 5 . 87 = Official Journal of the European Communities No L 139 / 11 (1 ) ! (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (I D (1 2) 73 60 .0 5 60 .0 5- 16 ,1 7, 19 Tr ac ks ui ts of kn itt ed or cr oc he te d fa br ic , of T ai w an 1 00 0 D 72 3 72 4 7 2 5 72 6 72 8 A II b) 3 w oo l, of co tto n or of m an -m ad e te xt ile pi ec es F 68 72 76 82 86 fi br es I B N L U K IR L D K G R E P E E C 54 3 5 6 23 3 4 9 7 12 2 1 46 8 58 35 6 24 3 4 10 7 14 2 1 4 9 0 62 35 6 25 2 4 11 7 17 2 1 5 1 2 67 35 6 26 0 4 12 7 19 2 1 53 5 70 3 5 7 27 0 4 13 7 21 2 1 55 8 77 61 .0 1 B V f) 1 61 .0 1- 82 Sk is ui ts ,o th er th an kn itt ed or cr oc he te d T ai \v an to n n e s D F 13 1 3 13 2 5 13 3 8 13 4 11 13 5 14 6 1 .0 2 B II e) 8 aa ) 61 .0 2- 86 I B N L U K IR L D K G R E P E E C 10 9 40 1 4 19 8 13 11 4 4 1 4 2 1 0 16 13 48 1 4 22 3 19 15 52 1 4 23 6 22 1 8 56 1 4 2 5 0 78 61 .0 1 61 .0 1- 03 , 09 , 93 , 94 , G ar m en ts , ot he r th an kn itt ed or cr oc he te d, T ai w an to n n e s D 1 93 0 1 93 1 1 9 3 4 1 93 5 1 93 7 A I 97 ex cl ud in g ga rm en ts of ca te go rie s 6, 7, 8, 14 , F 31 5 34 2 37 0 39 9 42 8 li b ) 15 ,1 6, 17 ,1 8, 21 ,2 6, 27 ,2 9, 68 ,7 2, 76 an d I 2 2 2 24 5 2 6 9 29 0 31 1 B V g) 1 77 \ B N L 57 9 58 5 5 9 0 59 6 60 1 2 U K 38 9 42 3 4 5 7 49 3 52 9 3 IR L 28 29 3 0 31 32 61 .0 2 A ll B lb ) II e) 9 aa ) 61 .0 2- 04 , 07 , 93 , 95 , 97 D K G R E P 50 1 4 18 3 54 1 6 25 4 58 1 8 33 5 63 20 43 7 68 22 56 9 bb ) cc ) E E C 3 54 8 3 6 5 4 3 76 4 3 87 7 3 99 3 83 60 .0 5 60 .0 5- 03 , 04 , 75 , 76 , O ve rc oa ts , ja ck et s, bl az er s an d ot he r T ai w an to n n e s D 4 6 5 4 6 5 46 5 4 6 5 46 6 A lb ) 77 ,7 8 , 82 ga rm en ts , in cl ud in g sk i su its , kn itt ed or F 86 93 99 10 6 11 3 II a) cr oc he te d, ex cl ud in g ga rm en ts of ca te go rie s4 , I 60 6 4 69 7 4 79 b) 4 hh )1 1 5, 7, 13 ,2 4, 26 ,2 7, 28 ,6 8, 69 ,7 2, 73 ,7 4 an d B N L 67 7 0 73 77 80 22 75 U K 71 7 7 84 90 96 33 IR L 3 3 3 3 3 4 4 1 D K 10 11 12 13 14 kk )1 1 * G R E P E E C 8 10 2 7 8 2 9 11 2 80 5 10 12 2 82 9 10 14 2 85 4 11 16 2 88 0 G R O U P II I A No L 139 / 12 Official Journal of the European Communities 29 . 5 . 87 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (1 1 ) (1 2) 33 5 1 .0 4 5 1 .0 4 -0 6 W ov en fa br ic s of sy nt he tic fil am en t ya rn T ai w an to n n e s D 38 0 38 3 38 7 39 1 39 5 \ A III a) I ob ta in ed fro m str ip or th e lik e of po ly et hy le ne I I F 13 2 14 1 15 1 16 2 17 2 62 .0 3 B II b) 1 62 .0 3- 51 ,5 9 or po ly pr op yl en e, les s th an 3 m w id e; sa ck s an d ba gs ,o f a ki nd us ed fo r th e pa ck in g of go od s, no tk ni tte d or cr oc he te d, ob ta in ed fro m I B N L U K 10 5 75 15 2 11 3 81 16 5 12 1 86 17 8 12 9 93 19 2 13 9 99 2 0 6 I str ip or th e lik e I l \ IR L I I     ,  \ \ I I I l I D K 9 10 11 12 1 4 \ I | | I I G R 16 16 17 17 18 I I | | I I E 48 53 59 64 .7 0 P 10 11 12 13 14 E E C 92 7 97 3 1 02 2 1 07 3 1 12 7 35 5 1 .0 4 51 .0 4- 05 , 10 , 11 , 13 , W ov en fa br ic so fs yn th et ic fib re s( co nt in uo us ), T ai w an to n n e s D 72 0 7 8 7 85 7 93 0 1 00 9 A II 15 ,1 7, 18 ,2 1, 23 ,2 5 , ot he rt ha n th os e fo rt yr es of ca te go ry 11 4 I I F 28 4 31 5 3 4 6 38 1 41 8 IV 27 ,2 8, 32 ,3 4, 36 ,4 1 , | \ | | I 7 0 9 72 9 75 3 77 8 80 2 48 I I l B N L 2 50 0 2 51 3 2 52 6 2 53 9 2 55 2 I I l U K 36 3 40 3 44 3 48 8 53 5 I IR L 16 4 16 5 16 6 1 6 7 16 8 | \ \ D K 11 0 11 7 12 4 13 1 13 8 l l \ | | G R 45 49 53 58 63 | | l l \ E 7 4 87 10 2 11 1 12 0 I P 15 18 21 23 25 E E C 4 9 8 4 5 18 3 5 39 1 5 60 6 5 83 0 37 5 6 .0 7 56 .0 7- 50 , 51 , 55 , 56 , W ov en fa br ics of ar tif ic ia ls ta pl e fib re s T ai w an to n n e s D 2 6 3 2 2 79 5 2 94 7 3 11 4 3 29 1 B 59 ,6 0, 61 ,6 5 ,6 7, 68 , I | | I I F 86 2 94 9 1 04 5 1 15 6 1 25 6 6 9 ,7 0 ,7 1 ,7 2 ,7 3 ,7 4 , I | | | | I 4 81 2 4 83 6 4 86 0 4 88 4 4 90 9 77 ,7 8 ,8 2, 83 ,8 4, 87 I I | | | | B N L 1 19 4 1 2 3 2 1 27 1 1 31 3 1 35 8 | I | | I l U K 2 3 6 4 2 4 7 5 2 5 9 2 2 71 8 2 85 2 I I I l IR L 94 98 10 1 10 6 11 0 | I | | D K 24 9 27 1 2 9 0 30 8 32 8 | | I I I I l G R 52 57 62 68 75 | | | | I E 10 8 14 3 19 2 2 2 4 26 2 P 21 28 38 4 4 52 E E C 12 38 8 12 88 4 13 39 9 13 93 5 14 49 3 41 ex 51 .0 1 51 .0 1- 01 , 02 , 03 , 04 , Y ar n of m an -m ad ef ib re s( co nt in uo us ), no tp ut T ai w an to n n e s E 30 0 31 5 33 1 3 4 7 3 6 4 A 08 ,0 9 ,1 0, 12 ,2 0, 22 , up fo r re tai l sa le , ot he r th an no n- te xt ur ed , I | 2 4 ,2 7 ,2 9 ,3 0 ,4 1 ,4 2 , sin gl e, un tw ist ed or w ith a tw ist of no tm or e \ 43 ,4 4, 46 ,4 8 th an 50 tu rn s pe r m et re 29 . 5 . 87 (1 ) i (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (1 1) (1 2) 61 58 .0 5 A la ) c) II B 59 .1 3 58 .0 5- 01 , 08 , 30 , 40 , 51 ,5 9, 61 ,6 9, 73 ,7 7, 79 ,9 0 59 .1 3- 01 , 11 , 13 , 15 , 19 ,3 2, 34 ,3 5 ,3 9 N ar ro w w ov en fa br ic s, an d na rr ow fa br ic s (b ol du c) co ns ist in g of w ar p w ith ou t w ef t as se m bl ed by m ea ns of an ad he siv e, ot he rt ha n lab els an d sim ila ra rti cl es of ca te go ry 62 El as tic fa br ic s an d tri m m in gs (n ot kn itt ed or cr oc he te d) , m ad e fr om te xt ile m at er ia ls as se m bl ed fr om ru bb er th re ad T ai w an ' to n n e s U K 16 1 16 9 17 8 18 6 19 6 62 58 .0 6 58 .0 6- 10 ,9 0 W ov en lab els , ba dg es an d th e lik e, no t em br oi de re d, in th e pi ec e, in str ip s or cu tt o sh ap e or siz e T ai w an to n n e s F 70 72 74 76 79 Official Journal of the European Communities 'No L 139 / 13 G R O U P II I B (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 )" (8 ) (9 ) (1 0) (1 1) (1 2) 10 60 .0 2 6 0 .0 2 -4 0 G lo ve s, m itt en s an d m itt s, kn itt ed or T ai w an 1 0 0 0 D 4 3 1 4 4 3 9 5 4 4 9 6 4 59 9 4 7 0 0 A 60 .0 2- 50 ,6 0, 70 ,8 0 cr oc he te d I pa irs F 1 86 2 2 02 3 2 15 9 2 28 8 2 42 3 B I I I I I I I I 1 2 7 8 1 38 5 1 50 3 1 6 3 2 1 77 1 l \ I I I I | | B N L 3 7 2 2 3 74 1 3 7 6 0 3 77 9 3 79 8 I I U K ( ») 2 73 8 2 88 1 3 03 3 3 19 4 3 36 0 I I I | | I I IR L 10 9 11 4 11 9 12 4 12 9 l I I I | | | | D K 2 3 0 24 9 27 0 29 3 3 1 7 I I I \ G R 62 67 73 79 86 I I | I | | E 7 0 4 76 3 82 8 89 9 9 7 5 \ I \ P 62 67 73 79 86 I E E C 15 08 1 15 68 5 16 31 4 16 96 6 17 6 4 5 67 60 .0 5 60 .0 5- 92 , 93 , 94 , 95 , K ni tte d or cr oc he te d cl ot hi ng ac ce ss or ies ot he r T ai w an to n n e s D 2 9 5 3 0 2 3 1 0 31 8 32 8 A II b) 5 bb ) 96 ,9 7, 98 ,9 9 th an fo r ba bi es ;h ou se ho ld lin en of al l ki nd s, I I F 11 7 12 9 14 1 15 4 1 6 7 B kn itt ed or cr oc he te d; cu rta in s (in cl ud in g I I 58 68 78 89 10 1 6 0 .0 6 B II I 60 .0 6- 96 ,9 8 dr ap es an d in te rio r bl in ds , cu rta in or be d va la nc es an d ot he r fu rn ish in g ar tic le s kn itt ed or cr oc he te d; kn itt ed or cr oc he te d bl an ke ts B N L U K IR L 13 8 20 8 8 1 4 0 2 1 7 8 14 3 2 2 6 8 14 6 2 3 5 8 14 8 24 5 8 I an d tra ve lli ng ru gs ,o th er kn itt ed or cr oc he ted \ D K 11 13 15 17 19 I \ ar tic le s in cl ud in g pa rts of ga rm en ts or of I G R 9 10 11 12 13 ' I I cl ot hi ng ac ce ss or ie s | | | | E 2 0 2 4 28 33 38 I I I II I P 4 5 6 7 8 67 a) I 60 .0 5- 96 a) of w hi ch : I I I l I | | I I \ l | sa ck s an d ba gs of a ki nd us ed fo r th e E E C 86 8 91 6 9 6 6 1 0 1 9 1 07 5 I I pa ck in g of go od s m ad e fro m po ly eth yl en e I I I or po ly pr op yl en e str ip 7 4 60 .0 5 60 .0 5- 70 ,7 1 ,7 2, 73 W om en 's or gi rls 'k ni tte d or cr oc he te d su its T ai w an to n n e s D 65 66 68 68 70 A ll b) 4 gg )1 1 22 an d en se m bl es , of w oo l, of co tto n or m an -m ad e fib re s, ex cl ud in g sk is ui ts F I 16 18 18 20 21 23 2 4 25 27 27 33 I I I I B N L 2 0 21 2 2 24 25 4 4 I I I I U K 40 4 2 4 4 46 49 I I I I I IR L      I I I \ I D K 2 2 2 2 2 I I I I | I G R 3 3 3 3 3 I I I \ \ E 10 11 12 13 14 \ | | P 3 3 3 3 3 I E E C 17 7 18 7 19 7 20 8 22 0 No L 139 / 14 Official Journal of the European Communities 29 . 5 . 87 (') W ith in th e qu an tit at iv e lim its fo rt he Un ite d Ki ng do m th e fo llo wi ng su b- lim its fo rp ro du ct s fa lli ng un de rN IM EX E co de 60 .0 2- 40 : 19 87 :5 62 00 0 pi ec es , 19 88 :5 84 00 0 pi ec es , 19 89 :6 08 00 0 pi ec es , 19 90 :6 32 00 0 pi ec es , 19 91 :6 57 00 0 pi ec es . G R O U P II I C 29 . 5 . 87 Official Journal of the European Communities No L 1397-15 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) (1 1) (1 2) 91 6 2 .0 4 A ll B II 62 .0 4- 23 ,7 3 T en ts T ai w an to n n e s D F I B N L U K IR L D K G R E P E E C 29 8 16 3 86 89 11 6 7 25 1 7 20 3 82 4 3 0 2 16 8 95 92 13 1 7 26 1 7 23 4 86 5 30 9 17 2 10 3 95 14 7 7 27 17 26 5 90 8 31 5 17 8 1 1 2 99 16 2 7 28 1 7 3 0 6 95 4 32 1 18 3 12 1 10 3 1 7 7 7 29 1 8 35 7 1 00 1 97 59 .0 5 59 .0 5- 11 , 31 , 39 , 51 , 59 ,9 1 ,9 9 N et s an d ne tti ng m ad e of tw in e, co rd ag e or ro pe an d m ad e up fis hi ng ne ts of ya rn ,t w in e, co rd ag e or ro pe T ai w an to n n e s D F I B N L U K IR L D K G R E P E E C 13 5 85 26 6 0 65 4 2 20 9 1 1 0 9 2 74 3 14 8 93 28 64 72 42 2 1 0 11 1 10 2 7 8 0 16 3 10 2 31 6 6 79 4 2 21 1 1 1 2 11 2 81 9 17 5 1 1 0 33 7 0 89 43 21 2 11 3 13 2 86 0 18 9 11 9 37 74 98 42 2 1 3 11 4 15 2 90 3 97 a) 59 .0 5- 3 1, 51 a) of w hi ch : fis hi ng ne ts of ya rn to n n e s D F I B N L U K IR L D K G R E P E E C 5 0 15 5 5 28 35 12 6 90 4 1 35 9 5 6 17 8 6 32 35 12 7 9 0 5 1 37 7 62 19 1 0 7 36 35 12 8 90 6 1 3 9 4 68 21 1 2 8 4 0 35 12 9 90 7 1 41 1 75 23 1 4 9 45 35 13 0 90 8 1 4 3 0 11 0 6 2 .0 4 A II I B II I 62 .0 4- 25 ,7 5 W ov en pn eu m at ic m at tre ss es T ai w an to n n e s D F I B N L U K IR L D K G R E P E E C 99 5 4 4 0 2 2 9 2 5 4 67 6 19 86 18 26 5 2 7 4 8 1 01 8 4 7 0 2 6 6 2 7 2 7 0 6 21 9 0 22 39 8 2 9 1 2 1 04 7 50 1 30 8 29 0 7 3 5 23 9 4 2 6 5 2 11 3 0 8 7 1 07 5 53 3 3 5 6 3 0 7 76 6 25 98 30 68 14 3 27 2 1 10 7 56 9 39 7 ' 32 9 80 4 26 10 3 35 82 17 3 46 9 No L 139 / 16 Official Journal of the European Communities 29 . 5 . 87 Appendix to Annex II Category Country Remarks 4 Taiwan In addition to the quantitative limits shown in the Annex , the following specific quantities were fixed for exports of products falling within NIMEXE codes 60.05-86 , 87 , 88 only , broken down as follows: (tonnes) D F I BNL UK IRL DK GR E P EEC 1987 263 5 7 24 122 3 5 1   430 1988 263 7 10 26 125 3 6 1   441 1989 263 10 12 28 128 3 7 1 _  452 1990 263 13 14 30 131 3 8 1   463 1991 263 16 17 32 133 3 9 1  474 For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear in box 9 the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments ) of a maximum commercial size of 1 30 cm for three garments whose commercial size exceeds 1 30 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. In addition to the quantitative limits shown in the Annex , the following specific quantities were fixed for exports of bib and brace overalls , breeches and shorts falling within NIMEXE codes ex 60.05-60 , ex 63 , ex 65 only , broken down as follows : (tonnes) 6 21 28 Taiwan Taiwan Taiwan D F I BNL UK IRL DK GR E P EEC 1987 88 3 3 10 48 1 1    154 1988 88 4 4 11 49 1 1 _   158 1989 88 5 5 12 50 1 1    162 1990 88 6 6 13 51 1 1    166 1991 88 7 7 14 52 1 1    170 .'